JACOBUS, BRUCE W., Associate Judge.
Appellant, Charles Singleton, appeals the trial court’s non-final order holding him in contempt of court for failing to pay child support. Appellant alleges that the trial court deviated from section 61.30, Florida Statutes (2001), in calculating the child support. We conclude that this court has no jurisdiction to entertain a challenge as to the amount of child support awarded considering this appeal was filed more than thirty days after rendition of the dependency order assessing the amount of child support to be paid by appellant. See Fla. R. Civ. P. 9.110(b); P.B. v. Dep’t of Children & Family Services, 709 So.2d 590, 591 (Fla. 4th DCA 1998).
Appellant also alleges that the trial court abused its discretion by holding him in contempt of court. Appellant provided no record of the contempt proceedings. As explained in Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979), “[wjithout a record of the trial proceedings, the appellate court can not [sic] properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.”
AFFIRMED.
STONE and MAY, JJ., concur.